     Case 1:19-cr-00725-JPO Document 16 Filed 10/22/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
——————————————————————X
UNITED STATES OF AMERICA,

                                  Plaintiff,                  NOTICE OF
                                                              APPEARANCE

                 —v.—                                         19-CR-725 (JPO)

LEV PARNAS,

              Defendant.
——————————————————————X

         PLEASE TAKE NOTICE that Joseph A. Bondy, Esq., hereby enters notice

of appearance on behalf of Defendant LEV PARNAS. I was admitted to the bar

of New York State on June 28, 1995, and the Southern District of New York on

July 21, 1995.

Dated:           October 22, 2019
                 New York, New York

                                          Respectfully submitted,

                                          ______/S/______
                                          Joseph A. Bondy (JB-6887)
                                          Law Offices of Joseph A. Bondy
                                          1776 Broadway, Suite 2000
                                          New York, N.Y. 10019
                                          (212) 219-3572; (646) 335-3988
                                          josephbondy@mac.com
